Citation Nr: 0800901	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  07-13 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
atherosclerotic heart disease (ASHD).

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to November 1992, and had an additional eleven 
years and ten months of prior active service.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2006 rating decision by the Cheyenne, Wyoming, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2007, a videoconference hearing was held 
before the undersigned.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran's ASHD is currently rated 30 percent under 38 
C.F.R. § 4.104, Code 7005, which provides for rating on the 
basis of the level of capacity for physical activity, 
expressed in METs (metabolic equivalents), that leads to 
cardiac symptoms.  

Note (2) under the schedule of ratings for the cardiovascular 
system provides that when the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In addition, subsequent to the June 2006 VA examination of 
the veteran, VA revised the regulation that pertains to the 
evaluation of specified cardiovascular disorders, those rated 
under Codes 7000 through 7007, 7011, and 7015 through 7020 -- 
effective from October 6, 2006.  See 38 C.F.R. 4.100.  The 
revised regulation contains the following new provisions: (1) 
In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained. (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.

On VA heart examination in June 2006, the examiner stated 
that the veteran's "current estimated activity level is 6-7 
METs based on his history of exercise and work around the 
home.  There were no tests."  The June 2006 examiner did not 
indicate that there was a medical contraindication for 
conducting stress testing for METs.  Moreover, the estimate 
was not stated in terms of the level of activity at which 
dyspnea, fatigue, angina, dizziness, or syncope develops.  
This is also required under the rating schedule.  Thus, the 
Board finds that a contemporaneous examination consistent 
with the regulatory guidelines is indicated.

The veteran also contends that he is entitled to a 
compensable rating for his service connected bilateral 
hearing loss.  The most recent VA audiometry was in May 2006.  
At his videoconference hearing in August 2007, the veteran 
testified that he was issued new hearing aids in May or June 
2007; records of his evaluations for hearing aids are not 
associated with the claims folder, may contain pertinent 
information, are constructively of record, and should be 
secured.  Further, if the evaluations for hearing aids 
produced findings suggesting the veteran's hearing loss has 
worsened, a new examination would be indicated.

Accordingly, the case is REMANDED for the following action:
1.  The RO should arrange for veteran to 
be afforded a VA cardiovascular 
examination to determine the severity of 
his ASHD.  The examiner must review the 
veteran's claims files in conjunction with 
the examination, and any indicated studies 
should be completed.  Specifically, 
studies should include treadmill testing 
to identify the level of physical 
activity, expressed in metabolic 
equivalents (METs), resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.  
Should treadmill testing not be feasible 
owing to medical contraindication, it 
should be so stated for the record, and 
the examination should address the 
alternate criteria for evaluation, 
outlined above.  The examiner should 
explain the rationale for all opinions 
given.

2.  The RO should: (a) Secure for 
association with the veteran's claims file 
the complete clinical records of the 
veteran's evaluations for hearings aids 
purposes at the Cheyenne VAMC in May and 
June 2007.  (b) If the records received 
from the Cheyenne VAMC suggest that the 
veteran's hearing loss has worsened since 
his May 2006 VA audiometry, the RO should 
arrange for the veteran to be afforded a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  

3.  The RO should then readjudicate these 
claims.  If either benefit sought is not 
granted to the veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

